Title: To Thomas Jefferson from Raphael Drury, 9 March 1808
From: Drury, Raphael
To: Jefferson, Thomas


                  
                     
                     
                        To Thomas Jefferson President 
                        
                        of the United States—
                     
                        before 9 Mch 1808
                     
                  
                  The Undersigned Citizens of the County of Randolph in the Indiana Territory Respectfully approach the first Magistrate of their Country—and beg leave to recommend to his patronage Elijah Backus Esquire to fill the place of Thomas T Davis deceased—This Appointment is highly interesting to your petitioners—Not only as it relates to the necessity of having an able and enlightened Judge—but that he Should Combine with those Qualities—integrity and mildness with a Knowledge of the Country and a residence in it—our Judges have heretofore all resided at Vincennes 170 Miles distant—or east of that place on the Ohio 300 Miles—Experience has taught your petitioners to place the Most perfect Confedence in Mr. Backus—as a man possessing all the requisite properties to render him a blessing to his Country—your petitioners fondly hope they will not be considered impertinent for thus addressing you on this important Subject—and beg leave again to repeat their Most anxious wish—That if the Appointment is Made from the Inhabitence of this Territory—That it may be Confered on Mr. Backus—
                  And as in duty bound will ever pray—
                  
                     Raphael Drury 
                     
                     
                        and 60 other signatures
                     
                  
               